Citation Nr: 0708932	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  97-32 587	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to a disability rating higher than 20 percent 
for hypertension.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities prior to December 30, 2004.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The veteran served on active duty from February 1956 to 
February 1959 and from June 1964 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

On March 7, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


